Citation Nr: 0433309	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been presented to 
reopen the claim of entitlement to Department of Veterans 
Affairs benefits based on the character of discharge. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E. R. 


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1969 to 
August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In January 2003, the appellant testified at a hearing at the 
RO.  In August 2004, the appellant and E. R. testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are in the record.  

Before deciding the merits of the claim, the matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed August 1978 administrative decision, the 
RO determined that the character of the appellant's discharge 
was a bar to VA benefits.  

2.  The additional evidence presented since the RO's August 
1978 determination is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The RO's August 1978 character of discharge determination 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented since the 
RO's August 1978 determination, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, expanded VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  In light of the favorable 
disposition of the claim to reopen, the only final 
determination render in this decision, a discussion of VCAA 
compliance is not necessary. 

Evidence Previously Considered 

Service records show that the appellant was absent without 
leave from May 6, 1971 to August 1, 1972, when he voluntarily 
returned to his unit. 

In August 1972, facing charges because of his unauthorized 
absence, the appellant accepted a discharge for the good of 
the service in lieu of a general court martial, and an 
Undesirable Discharge Certificate was issued.  On his DD-214, 
the character of service was described as Under Other Than 
Honorable. 

In a November 1972, the RO determined that the character of 
the appellant's service was a bar to VA benefits.  After the 
appellant was notified of the adverse determination and of 
his procedural and appellate rights, he did not perfect an 
appeal of the adverse action. 

In July 1975, the Army Discharge Review Board denied the 
appellant's application to change his discharge.  In July 
1976, the appellant was awarded a clemency discharge pursuant 
to Presidential Proclamation No. 4313.  In January 1978, the 
appellant's discharge was upgraded to a General Discharge 
Under Honorable Conditions by the Department of Defense 
Special Discharge Review Program (SDRP).  By operation of 
law, the upgrade under the SDRP did not automatically qualify 
the appellant for VA benefits.   

In an August 1978 administrative decision, the RO found that 
the appellant's discharge was still a bar to VA benefits 
because no compelling reason for the prolonged absence had 
been provided.  After the appellant was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse action.  As the 
appellant did not appeal the adverse determination, the 
August 1978 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.   

The Standard to Reopen the Claim 

If new and material evidence is presented with respect to a 
claim, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Additional Evidence Presented

In February and March 2001, the appellant filed claims for VA 
benefits, which the RO properly construed as an application 
to reopen the claim of entitlement to VA benefits based on 
the character of discharge. 



A summary of the additional evidence follows. 

In November 1978, the Army Discharge Review Board notified 
the appellant that under PL 95-126 it could not affirm the 
SDRP upgrade of the character of discharge, but the character 
of the upgraded discharge would not be changed.  

Records of a private health-care provider disclose that in 
September 1999 the appellant was admitted because of suicidal 
ideation.  The diagnoses included post-traumatic stress 
disorder (PTSD).  On further evaluation at another hospital, 
the diagnoses were dysthymic reaction and paranoid 
personality. 

VA records disclose that in January 2001 the veteran was 
admitted for psychological evaluation and treatment.  
According to the veteran, his problems originated after his 
return from Vietnam.  The diagnosis was PTSD.  After 
psychological testing in February 2001, the impression was 
PTSD.  In May 2001, a psychiatrist was unable to confirm the 
diagnosis of PTSD.  On hospitalization in October 2001, 
different health-care professionals separately diagnosed 
depression and PTSD.  

In an interview, a copy of which was received in March 2001, 
E.R., who was asked by a district judge to make a 
psychological profile of the appellant and to determine 
whether he had PTSD, expressed the opinion that the appellant 
had PTSD and symptoms of PTSD to include contempt of 
authority, survivor's guilt, and distrust upon his return 
from Vietnam. 

In reports, dated in July, September, and October 2001, 
prepared for the Social Security Administration, R.H., M.D., 
R.M.F., M.D., and D.L., Psy. D., refer to the diagnosis of 
PTSD. 

In statements in March and August 2003 and in July 2004, a VA 
psychologist related that the appellant reported the onset of 
PTSD symptoms prior to his discharge from the military and 
that the symptoms resulted in disciplinary action in his 
post-Vietnam service.  
The psychologist expressed the opinion that the appellant's 
maladaptive behavior, leading to his discharge, was 
consistent with the symptoms of PTSD. 

At the hearing in August 2004, the appellant described the 
events in service after his return from Vietnam.  

Analysis 

In the August 1978 administrative decision, the RO found that 
the appellant's discharge was a bar to VA benefits because no 
compelling reason for the prolonged absence had been 
provided.

The additional evidence, consisting of both VA and non-VA 
medical evidence, documents the diagnosis of PTSD, as well as 
other psychiatric diagnoses.  For the limited purpose of 
determining whether the evidence is new and material, the 
credibility of this medical evidence is presumed as to the 
diagnosis of PTSD.  Moreover, in the opinion of E.R., the 
appellant had symptoms of PTSD to include contempt of 
authority, survivor's guilt, and distrust upon his return 
from Vietnam.  And in the opinion of a VA psychologist, the 
appellant's maladaptive behavior, leading to his discharge, 
that is, his prolonged absence, was consistent with the 
symptoms of PTSD. 

As this additional evidence has not been previously submitted 
and it bears directly and substantially on whether the 
appellant's prolonged absence was due to compelling 
circumstances, that is, due to symptoms of PTSD, the lack of 
which was the basis for the prior denial of the claim, and as 
this evidence by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
it is new and material. As new and material evidence has been 
presented, the claim is reopened. 

ORDER

As new and material evidence has been presented, the 
application to reopen the claim of entitlement to VA benefits 
based on the character of discharge is granted. 
REMAND

As the claim is reopened, the former disposition of the claim 
must be reviewed, considering all the evidence of record.  
Since the RO has not reviewed the claim on the merits, 
considering all the evidence of record, due process requires 
that the claim be remanded to the RO for adjudication.  
Accordingly, this matter is remanded for the following 
action:  

1.  At this stage of the appeal, to 
ensure compliance with the duty to notify 
under the VCAA, notify the veteran that:

a.  To substantiate the claim he 
should submit medical evidence or a 
medical opinion that his prolonged 
absence, leading to his discharge, 
was due to compelling circumstances. 

b.  If he has evidence to 
substantiate the claim, not already 
of record that is in the custody of 
VA he should identify the facility 
so that the RO can obtain the 
records.  

c.  If he has evidence to 
substantiate the claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim. 



2.  After completing the above, determine 
if the evidence of record is sufficient 
to decide the question of compelling 
circumstances for the prolonged absence.  
If the evidence is insufficient, for 
example, there remains a question of the 
significance of the diagnosis of PTSD, 
including whether the diagnosis of PTSD 
is supported by credible evidence of the 
in-service stressors, then develop the 
claim to include verification of the 
stressors and a VA psychiatric 
examination and medical opinion, if 
warranted.  

3.  Thereafter adjudicate the claim, 
considering 38 C.F.R. § 3.12(b), 
(c)(6)(i),(ii), and (h).  If entitlement 
to VA benefits is denied on the basis of 
the character of discharge, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



